Citation Nr: 1107650	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Entitlement to service connection for asbestosis due to 
asbestos exposure.

3.  Entitlement to service connection for emphysema due to 
asbestos exposure.

4.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Veteran's agent


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954 
and from April 1954 to May 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims listed on the title page.

In January 2011, the Veteran's agent testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the claims 
file.  At the time of the hearing, the Veteran had perfected an 
appeal for a claim for service connection for a skin disorder as 
being due to Agent Orange exposure.  However, the Veteran's agent 
withdrew that claim at that time.  See Transcript on page 2.  
Thus, that issue is no longer on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent evidence of a diagnosis of 
posttraumatic stress disorder and the Veteran has not provided 
lay evidence of symptoms of posttraumatic stress disorder.

2.  There is no lay or medical evidence of a nexus between a post 
service diagnosis of asbestosis and service.

3.  There is no lay or medical evidence of a nexus between a post 
service diagnosis of emphysema and service.

4.  There is no medical evidence that the Veteran has a left ear 
hearing loss disability as contemplated by 38 C.F.R. § 3.385 
(2010).


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).

3.  Emphysema was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).

4.  Left ear hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

Under the Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in October 2007.  The letter predates the March 
2008 rating decision on appeal.  See id.  The VCAA letter 
notified the Veteran of what information and evidence is needed 
to substantiate his claims of service connection, what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the evidence 
necessary to establish a disability rating and effective date.  
Id.; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (Reversing prior case law imposing presumption of 
prejudice on any notice deficiency and clarifying that burden of 
showing an error is harmful or prejudicial normally falls upon 
the party attacking agency's determination).  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Thus, the 
Board finds that the duty to notify has been met.

The Board also finds that VA has complied with all assistance 
provisions of the VCAA.  For example, VA obtained VA treatment 
records.  In the October 2007 letter, the RO informed the Veteran 
that on his application, he indicated he had received treatment 
from "Dr. Dorsey, Dr. Lesley, etc." for his disabilities.  It 
asked the Veteran to complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for each 
health provider/facility so that VA could obtain the treatment 
records.  The RO also asked the Veteran to provide more detailed 
facts pertaining to his claims.  It included a questionnaire 
regarding the Veteran's claim for service connection for 
posttraumatic stress disorder and asked the Veteran to complete 
it.  The Veteran did not provide VA with permission to obtain the 
private medical records he had identified.  He also did not 
submit the questionnaire regarding his in-service stressors for 
his posttraumatic stress disorder claim.  VA's duty to assist a 
claimant in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Without any information from the Veteran regarding his in-service 
stressors, VA found there was insufficient evidence to verify the 
stressors.  See January 2008 Memorandum.

VA provided the Veteran with a video conference hearing before 
the Board in January 2011.  The Veteran did not appear for the 
hearing because he was ill, and the Veteran's agent provided 
testimony.

VA did not provide the Veteran with examinations in connection 
with any of his claims.  In disability compensation claims, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the VA Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
(3) an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the VA 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2).

As to the claims for service connection for posttraumatic stress 
disorder and left ear hearing loss, there is neither competent 
evidence of current disabilities nor competent evidence of 
chronic symptoms of either posttraumatic stress disorder or left 
ear hearing loss at any time during the appeal by either medical 
professionals or the Veteran himself.  Just because the Veteran 
alleges left ear hearing loss and posttraumatic stress disorder 
does not mean that such is indicative of evidence of chronic 
symptoms.  In the few VA medical records in the claims file, 
there is no notation pertaining to either of these disabilities.  
The Veteran did not provide any specific facts pertaining to 
these disabilities.  Thus, element (1) has not been met.  Without 
competent evidence of a current disability or competent evidence 
of chronic symptoms, VA is not required to provide an examination 
or medical opinion in connection with these two claims.

As to the claims of entitlement to service connection for 
asbestosis and emphysema, there is a notation in the VA medical 
records that the Veteran carries these diagnoses.  The Board 
notes that there is no objective evidence, such as an x-ray of 
the chest, to confirm these diagnoses (the Veteran did not 
provide VA with permission to obtain Dr. Dorsey's medical 
records).  Nevertheless, the Board will resolve reasonable doubt 
in favor of the Veteran and concede that element (1)-competent 
evidence of a current disability-has been met.  However, where 
the evidence is lacking is in element (3)-establishing that the 
current disability may be related to an in-service event.  The 
Veteran claims he was exposed to asbestos during service while on 
a boat.  That is possible; however, there is no evidence of 
asbestosis and/or emphysema until 2007-a period of 50 years.  
The Veteran indicates he was first treated for lung problems in 
1997, which is 40 years after service discharge.  These diagnoses 
are so remote to service that the Board concludes that it cannot 
find that the current disabilities may be related to service, and 
there was no obligation to provide the Veteran with a VA 
examination in connection with these claims as a result.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with respect 
to the Veteran's claims and that, under the circumstances of this 
case, VA has satisfied its duty to assist the Veteran.



Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as hearing loss (an organic 
disease of the nervous system), are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).

The Board has reviewed all the evidence of record and concludes 
that the preponderance of the evidence is against all four claims 
of service connection.  The Board will address the claims below.

A.  Posttraumatic stress disorder

Establishing entitlement to service connection for posttraumatic 
stress disorder requires (1) medical evidence establishing a 
diagnosis of the condition; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV).

The Veteran alleges he engaged in combat and has posttraumatic 
stress disorder.  The Veteran's two DD Forms 214 do not show the 
Veteran received an award or decoration connoting combat.  More 
importantly, there is no competent evidence, either lay or 
medical, of the Veteran having symptoms of posttraumatic stress 
disorder.  The few VA medical records show no psychiatric 
complaints by the Veteran.  The Veteran has provided no 
description of psychiatric symptoms.  Thus, there is no competent 
evidence of a diagnosis of posttraumatic stress disorder.  
Without evidence of a current disability, the claim must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
the absence of proof of a present disability there can be no 
valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(service connection may not be granted unless a current 
disability exists).  

B.  Asbestosis & Emphysema

The Veteran alleges he has asbestosis and emphysema from asbestos 
exposure in service.  As stated above, the Board will concede 
that the Veteran has current diagnoses of both disabilities.  

The service treatment records show that clinical evaluations of 
the lungs and chest in February 1952, March 1954, and May 1957 
were all normal.  The Veteran had chest x-rays taken at each of 
those times, which were all reported as negative.

While the Veteran may have had asbestos exposure in service, 
there is no competent evidence of a nexus between the post 
service diagnoses and service.  In the Veteran's VA Form 21-526, 
he indicated he was first treated for these disabilities in 1997, 
which is approximately 40 years following service discharge.  
This is evidence against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).  There is no lay evidence of continuity of 
symptomatology following service discharge to establish a 
possible nexus to service.  Additionally, no medical professional 
has attributed the diagnoses to service.  Therefore, the claims 
must be denied.

C.  Left ear hearing loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss disability.  
For service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be demonstrated 
during service, although a hearing loss disability by such 
standards must be currently present, and service connection is 
possible if a current hearing loss disability can be adequately 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Board notes that the Veteran made no reference to hearing 
loss in the VA Form 21-526, Veteran's Application for 
Compensation or Pension; received in May 2007.  

The Veteran asserts service connection is warranted for left ear 
hearing loss.  He claims that he was exposed to loud noises while 
serving in Korea.  While that may be true, no hearing loss was 
shown in the service treatment records.  For example, a February 
1952 Report of Medical Examination shows that the Veteran had 
15/15 in both whispered and spoken voice in the left ear.  In a 
March 1954 Report of Medical Examination, he had 15/15 in 
whispered voice in the left ear, which test was done after the 
Veteran had served in Korea.  Finally, in a May 1957 Report of 
Medical Examiner at discharge from his second period of service, 
he had 15/15 in whispered voice in the left ear.  Thus, there was 
no hearing loss shown three years after the Veteran's service in 
Korea.  Therefore, the service treatment records do not show any 
hearing loss in service.  

Additionally, while the Veteran is competent to report being 
exposed to loud noises while in service and having a loss of 
hearing in his left ear, there is no documented evidence of a 
hearing loss disability as contemplated by the provisions of 
38 C.F.R. § 3.385.  Therefore, service connection for left knee 
hearing loss is denied because of the lack of any competent 
evidence of a current disability as contemplated by regulation, 
which includes lay evidence.  Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143.  

D.  Conclusion

For the above reasons, the Board concludes that the preponderance 
of the evidence is against the claims of entitlement to service 
connection for posttraumatic stress disorder, asbestosis, 
emphysema, and left ear hearing loss.  As a result, the benefit-
of-the-doubt doctrine is not applicable, and service connection 
cannot be granted. 38 U.S.C.A. § 5107(b).  Accordingly, the 
claims are denied.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.

Entitlement to service connection for asbestosis due to asbestos 
exposure is denied.

Entitlement to service connection for emphysema due to asbestos 
exposure is denied.

Entitlement to service connection for left ear hearing loss is 
denied.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


